Citation Nr: 0100660	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for a small 
chip fracture of the middle phalanx, left index finger, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran served on active duty from 
October 1984 to November 1985. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is left handed.

3.  The veteran's small chip fracture of the middle phalanx, 
left index finger, is characterized by ankylosis.  However, 
it is not so severe so as to be ratable as amputation of the 
major index finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability 
evaluation for a small chip fracture of the middle phalanx, 
left index finger, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5299-5225 
(2000); see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing, as discussed below.  The Board is not aware 
of any additional relevant evidence that has not been 
obtained and associated with the claims file.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

Additionally, when evaluating musculoskeletal disabilities, 
such as in this case, the VA may, in addition to applying the 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a May 1987 rating decision, the 
veteran was awarded service connection for a small chip 
fracture of the middle phalanx, left index finger, and was 
assigned, by analogy, a 0 percent initial evaluation under 
Diagnostic Code 5299-5225, effective December 1986.  At 
present, the veteran is seeking a disability evaluation in 
excess of 0 percent for his small chip fracture of the middle 
phalanx, left index finger.

With respect to the applicable law, under Diagnostic Code 
(DC) 5225, a 10 percent disability evaluation, which is the 
maximum rating available under this DC, is assigned for 
favorable or unfavorable ankylosis of the index finger of 
either the major or minor hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2000).  In order to establish a rating 
in excess of 10 percent, evidence must demonstrate that the 
veteran has extremely unfavorable ankylosis of the left index 
finger, which is the equivalent to an amputation of the index 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  See 38 C.F.R. § 
4.71a, DC 5153 (2000).

Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint".  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).

The rating schedule provides that in classifying the severity 
of ankylosis and limitation of motion of single digits and 
combinations of digits, the following rule will be observed: 
(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise unfavorable 
ankylosis.  See 38 C.F.R. § 4.71a, Notes preceding the 
criteria for evaluating multiple fingers with unfavorable and 
favorable ankylosis (2000).   Additionally, the rating 
schedule provides that extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
twisted in rotation, and angulation of the bones will be 
rated as amputation. 38 C.F.R. § 4.71a; Note (a) following 
Diagnostic Code 5219 (2000).  

With respect to the evidence of record, the service medical 
records contain reports of medical history dated May 1984 and 
September 1985 indicating the veteran was left handed and/or 
ambidextrous.  Additionally, the evidence includes post-
service medical records from the Topeka VA Medical Center 
dated 1991 which include a September 1991 radiology report 
indicating the veteran had normal hands.  As well, February 
1999 notations reveal the veteran complained of swelling in 
the left index finger since 1985 which worsened over the past 
two years.  The veteran reported he was unable to hold things 
for extended periods of time and had stiff fingers in the 
morning.  He was diagnosed with degenerative joint disease of 
the left index finger, although there is no indication that 
he underwent an x-ray examination confirming the diagnosis of 
degenerative joint disease of the left index finger.

An April 1999 VA examination report notes the veteran 
complained of numbness and decreased sensation to the left 
hand in cold weather.  Upon examination, he had stiffness, 
pain and swelling of the left middle interphalangeal joint on 
the index finger of both hands.  He also had tenderness to 
palpation about these joints.  Grip strength and dexterity 
were equal and normal bilaterally, although he was unable to 
fully flex both index fingers at the middle interphalangeal 
joints.  No additional limitation of motion due to pain was 
identified.  And, upon x-ray examination of the veteran's 
hands, he did not present gross evidence of acute fracture or 
dislocation.  The veteran's diagnoses were status post 
fracture of the middle phalanx of the left finger; and loss 
of motion of both index fingers at the middle interphalangeal 
joint, etiology unknown. 

Lastly, during the August 1999 RO hearing and in the April 
2000 Informal Hearing presentations, the veteran and his 
representative indicated that the veteran had to give up his 
job in construction due to his left index finger 
pain/symptomatology.  He currently works for a moving company 
and suffers from constant pain, although no concessions have 
been made by his current employer due to his symptomatology. 

Upon a review of the evidence, the Board finds that the 
evidence shows that the veteran has normal grip strength and 
dexterity in the left hand, and does not present x-ray 
evidence of degenerative changes.  However, the evidence also 
shows that he has chronic pain, swelling, stiffness, and 
numbness, and that he is unable to hold things for extended 
periods of time.  Additionally, the veteran is unable to 
fully flex both index fingers at the middle interphalangeal 
joint and has been diagnosed with loss of motion of both 
index fingers at the middle interphalangeal joint of unknown 
etiology. 

Thus, although the veteran does not currently have fixation 
of the left index finger, he presents evidence of stiffening 
of that finger.  He is unable to fully flex the left index 
finger at the middle interphalangeal joint and has pain, 
swelling and stiffness.  As such, the preponderance of the 
evidence supports the assignment of a 10 percent evaluation 
for the veteran's small chip fracture of the middle phalanx, 
left index finger, under Diagnostic Code 5225.  See 38 C.F.R. 
§§ 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5299-5225 
(2000); see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

However, the Board also finds that the evidence does not show 
that the veteran's left index finger disability is 
characterized by extremely unfavorable ankylosis, which is 
the equivalent to an amputation of the index finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  Specifically, the evidence does not show 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion.  See 38 C.F.R. § 4.71a, Note (1) preceding 
the criteria for evaluating multiple fingers with unfavorable 
and favorable ankylosis (2000).  Additionally, the evidence 
shows that the veteran is capable of performing normal 
activities and is active in his employment with a moving 
company moving furniture and other items, although the Board 
acknowledges that such activities have become more difficult 
in the recent years due to reported pain in his left index 
finger.  As such, the Board finds that the preponderance of 
the evidence does not support the assignment of a disability 
evaluation in excess of 10 percent at this time.  See 38 
C.F.R. § 4.71a, DC 5225, 5153 (2000).

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's left index finger 
disability does not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  The 
record does not show that the veteran's disability subjects 
him to frequent periods of hospitalization.  And, although it 
has been argued that the veteran's left index finger 
symptomatology makes it more difficult for him to perform his 
job as a mover, the evidence simply does not show that such 
disability interferes with the veteran's employment to an 
extent greater than that which is contemplated by the 
assigned ratings, as discussed above.  And, as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 







ORDER

A 10 percent disability evaluation for a small chip fracture 
of the middle phalanx, left index finger, is granted, subject 
to those provisions governing the payment of monetary 
benefits.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



